                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   CHASE FROST                                                      CIVIL ACTION

              v.                                                    NO. 17-3869

   CITY OF PHILADELPHIA


             ORDER RE: DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

          AND NOW, this 17th day of June, 2019, upon consideration of Defendant’s Motion for

Summary Judgment (ECF 24), the Response thereto (ECF 27), oral argument, supplemental

letter briefs, and as laid out in the accompanying Memorandum, it is hereby ORDERED that

Defendant’s Motion for Summary Judgement is GRANTED. Plaintiff’s Amended Complaint is

dismissed, and the Clerk of Court is directed to close this case.



                                                             BY THIS COURT:


                                                             /s/ Michael M. Baylson
                                                             ______________________________
                                                             MICHAEL M. BAYLSON
                                                             United States District Court Judge


O:\CIVIL 17\17-3869 Frost v City of Phila\17cv3869 MSJ Order.docx
